Citation Nr: 1438324	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for insomnia.  

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected gastroesophageal reflux disease, hiatal hernia, gastritis, and colon polyps (GERD).  

3. Entitlement to an increased rating for GERD (previously considered as nausea, vomiting and diarrhea due to undiagnosed illness), currently evaluated as 30 percent disabling.  

4. Entitlement to an increased rating for low back strain with degenerative disc disease at L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1987 to November 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. The claim of service connection for OSA was denied in January 2008. The claim of service connection for insomnia was denied in a July 2009 RO rating decision. The increased rating claims listed on the title page were denied in a May 2006 RO rating decision.

In July 2008, the Veteran testified before a Decision Review Officer at an informal hearing. In May 2013, he testified before the undersigned at a Board hearing. Transcripts of both hearings have been reviewed and are associated with the file. 

This claim was remanded for development in September 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 



REMAND

In January and February 2014, the Veteran submitted a November 2013 private sleep center testing record, duplicates of records already in the file, articles related to OSA and GERD, and argument related to all of his claims. In May 2014, the Board sent he and his representative a letter asking if they would like to waive AOJ review of this evidence. No response was received. As a result, the claim must be returned to the AOJ for review. 38 C.F.R. §§ 19.31, 19.37(b) (2013). 

Also, with respect to the claim of service connection for OSA, the September 2013 Board remand requested a full review of the file and the issuance of VA opinions regarding direct service connection as well as secondary/aggravated secondary service connection (from service-connected GERD).  Instead, the November 2013 VA examiner addressed whether the Veteran should be service-connected for GERD. As a result, the Board finds the November 2013 VA examination report inadequate with respect to the issues of entitlement to service connection for OSA and an increased rating for GERD. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, the September 2013 Board remand requested that the examiner state whether there was any additional range of motion lost due to flare ups. The November 2013 report does not address this issue. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Accordingly, the case is REMANDED for the following action:

1. Send the file to a VA medical professional who is qualified in sleep medicine to determine the nature and etiology of the diagnosed OSA. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

Regarding the OSA, the opinion writer should review the entire file, to include treatise or medical articles submitted regarding a relationship between GERD and OSA. Then the writer should answer the following questions:

* Is it as least as likely as not (a 50 percent or greater probability) that OSA was incurred in or related to service? Please note the August 1991 report of medical history in which the Veteran denied sleepwalking and frequent trouble sleeping. 

* Is it as least as likely as not that OSA was caused by or due to the service-connected GERD? Note the internet article/treatise information submitted by the Veteran, as well as the May and October 2007 negative VA opinions. 

* Is it as least as likely as not that the OSA was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected GERD?

o If the OSA is aggravated by the service-connected GERD, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected GERD. The examiner should give the reasons for the opinion given and support the reasons with accurate facts. 

2.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected GERD, hiatal hernia, gastritis and colon polyps disability. The claims file should be made available for the examiner to review. The examination report should address the nature (mild, moderate or severe) of this disability. The examiner should note the presence and frequency of the following symptoms: diarrhea; constipation; abdominal distress; episodes of bowel disturbance; pain; vomiting; material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

An explanation for all opinions should be provided. 

3. Return the file to the November 2013 VA examiner. The examiner should answer the following question:

* Is there any additional range of motion loss due to flare ups? If so, estimate this amount, expressed in degrees of lost motion. 

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

If the examiner is unavailable, afford the Veteran a new examination to evaluate the current severity of his back disability. 

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

